FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10355

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00038-JVEM

  v.
                                                 MEMORANDUM *
CAROLINE M. BELILES,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Guam
                 Frances Tydingco-Gatewood, Chief Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Caroline Beliles appeals her jury-trial conviction for theft of government

property, in violation of 18 U.S.C. § 641, for which she was sentenced to three

years of probation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Beliles’s sole contention on appeal is that her trial attorney rendered

ineffective assistance of counsel by failing to request a limiting instruction

regarding evidence of uncharged acts that was presented at trial. Although

ineffective assistance of counsel claims are generally not considered on direct

appeal, the record in this case is sufficiently developed to permit consideration of

this claim. See United States v. Alferahin, 433 F.3d 1148, 1160 n.6 (9th Cir. 2006).

      Beliles’s claim fails for lack of prejudice because there is no reasonable

probability that the reading of a limiting instruction would have affected the jury’s

verdict given the strength of the government’s evidence against Beliles. See

Strickland v. Washington, 466 U.S. 668, 694-96 (1984).

      AFFIRMED.




                                           2                                     11-10355